           Case 1:19-cv-01210-VJW Document 5 Filed 08/29/19 Page 1 of 3




      Jfn tbt ffl:niteb is,tates QCourt of jfeberal QClaints
                                       No. 19-1210C
                                  (Filed August 29, 2019)
                                 NOT FOR PUBLICA TION

* ** * * * * * * * * * * * * * * *
                                          *
                                          *
ADAM STELTZ,                              *
                                          ·•
                    Plaintiff,            *
                                          *
      V.                                  *
                                          *
THE UNITED STATES ,                       *
                                 *
                 Defendan t.     *
                                 *
* * * * * * * * * * * * * * * ** *

                                         ORDER

       This case was filed prose on August 14, 2019, by Adam Steltz.t Plaintiff is a
prisoner in the custody of the state of Oregon, currently a serving a sentence for
multiple counts of sexual assault. Compl. at 3-5. :Mister Steltz challenge s his
conviction, claiming that his guilty plea was improperl y extracted by physical
abuse. Comp!. at 1-2. Plaintiff claims that he reported this miscondu ct to the
United States Departme nt of Justice, but no action was taken. ld. at 5. He claims
that these actions by state officials, coupled with the inaction of the United States,


t Plaintiff also filed an applicatio n to proceed in forma pauperis in this case. That
applicatio n is GRANTED. Notwiths tanding the waiver, prisoners seeking to
proceed in forma pauperis are required to pay, over time, the filing fee in full. 28
U.S.C. § 1915(b), Thus, Mr. Steltz shall be assessed, as a partial payment of the
court's filing fee, an initial sum of twenty percent of the greater of (1) the average
monthly deposits into his account, or (2) the average monthly balance in his account
for the six-month period immediat ely preceding the filing of his complaint . Id.
§ 1915(b)(l) . Thereafte r, Mr. Steitz shall be required to make monthly payments of
twenty percent of the preceding month's income credited to his account. ld.
§ 1915(b)(2). The agency having custody of Mr. Steitz shall forward payments from
his account to the Clerk of the Court of Federal Claims each time the account
balance exceeds $10 and until such time as the filing fee is paid in full. Id.



                                                            7018 0040 0001 1393 1372
         Case 1:19-cv-01210-VJW Document 5 Filed 08/29/19 Page 2 of 3




violate the United States Constitution --- in particular the Fourteenth Amendment,
which he construes as a contract between the government and all people. Compl. at
1, 5-6.

       The allegations in the complaint do not support jurisdiction in this court.
Under the Tucker Act, 28 U.S.C. § 1491, this court's jurisdiction is limited to certain
actions against the United States seeking money damages which do not sound in
tort. The court has jurisdiction over constitutional claims in limited contexts,
namely claims based on constitutional provisions that mandate the payment of
money for their violation --- such as the Takings Clause of the Fifth Amendment.
Preseault u. I.C.C., 494 U.S. 1, 12, (1990). Mister Steltz does not, and could not
given the allegations in the complaint, rely on the Fifth Amendment's Takings
Clause, but instead relies on the Due Process and Equal Protection clauses of the
Fourteenth Amendment.

        That amendment, however, is not money-mandating. See Scott u. United
States, No. 19-97C, 2019 WL 318452, at *1 (Fed. Cl. Jan. 23, 2019) (citing LeBlanc
u. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)). Additionally, that
amendment applies to the states, not the federal government. See San Francisco
Arts & Athletics, Inc. u. United States Olympic Comm., 483 U.S. 522, 542 n.21
(1987). To the extent plaintiff is basing his claim on the actions of state and local
officials, such a claim is not against the federal government and is thus beyond our
jurisdiction. See Anderson u. United States, 117 Fed. Cl. 330, 331 (Fed. Cl. 2014);
see also Trevino u. United States, 557 F. App'x 995, 998 (Fed. Cir. 2014). Moreover,
we lack jurisdiction over criminal law claims. Stanwyck u. United States, 127 Fed.
Cl. 308, 314 (2016). And to the extent that plaintiff bases his claim on the federal
government's failure to investigate his allegations, that is a claim of negligence
which sounds in tort and is thus outside our jurisdiction. See Pollack u. United
States, No. 11-19 C, 2011 WL 5330313, at *3, 5 (Fed. Cl. Nov. 7, 2011), aff'd, 498 F.
App'x 19 (Fed. Cir. 2012). Finally, the constitution is not a contract with the United
States, the breach of which can be heard under our contract jurisdiction. See
Asmussen u. United States, No. 14-825C, 2015 WL 351611, at *2 (Fed. Cl. Jan. 25,
2015) (holding that the Constitution cannot "be considered an express or implied-in-
fact contract concerning which a breach action may be maintained in our court");
Taylor u. United States, 113 Fed. Cl. 171, 173 (2013) (noting that the Constitution
cannot be a valid contract between a private citizen and the United States).

       As explained above, even if everything Mr. Steltz alleges is true, our court
has not been empowered by Congress to hear his matter. Accordingly, the
complaint is DISMISSED for lack of subject-matter jurisdiction pursuant to Rule
12(h)(3) of the Rules of the United States Court of Federal Claims. The Clerk shall
close the case.




                                          -2-
      Case 1:19-cv-01210-VJW Document 5 Filed 08/29/19 Page 3 of 3




IT IS SO ORDERED.




                                  -3-
